IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 97-50836
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

OSCAR NOE ACOSTA-PALACIOS,
also known as Oscar Palacios,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-97-CR-66-ALL
                       - - - - - - - - - -
                          April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Oscar Noe Acosta-Palacios argues that his sentence for

illegal reentry following deportation pursuant to 8 U.S.C.

§ 1326(b) violates principles of due process because the

indictment did not allege his prior felony conviction as an

element of the offense.    This argument is precluded by the

Supreme Court's decision in Almendarez-Torres v. United States,

___ U.S. ___, 1998 WL 126904, at *3, *8 (U.S. Mar. 24, 1998).

     AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.